Lj
i |
i

Iemcecnetinee ainne mare were even anvuamnd

en +i
i
5
4

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

are cP A

Andres Alcantara, L Low DEC 05 2019.

i
t

Plaintiff,
19-cv-3250 (AJN)

—-V—-
ORDER

Ralph E. Heims, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

As discussed at the initial pre-trial conference on September 11, 2019, the parties were to
submit a letter by December 2, 2019, indicating whether they sought referral to the Southern
District’s Mediation Program or to a Magistrate Judge for a settlement conference. See Dkt. No.

18. The Court is not in receipt of that letter. The parties are hereby ordered to submit such a

letter on or before December 11, 2019.

SO ORDERED.

Dated: December t , 2019
New York, New York

  

|

\ oe

L/ saci J. NATHAN
United States District Judge

  

 
